Citation Nr: 1307340	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle and foot disability.

2.  Entitlement to service connection for a heart disorder, with residuals from an aortic root aneurysm and valve replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1977, from January 1982 to May 1982, and from February 1984 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  Following an initial August 2007 remand, the Veteran was afforded a Travel Board hearing in March 2008.  Thereafter, in February 2009, the Board again remanded the claims for additional development.

The Veterans Law Judge (VLJ) who conducted the March 2008 hearing is no longer employed by the Board.  Because the law requires that a VLJ that conducts a hearing on appeal must participate in any decision made on appeal, the Veteran was provided an opportunity to present testimony during a second hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.717, 20.7007 (2012).  Subsequently, the Veteran testified before the undersigned VLJ at a Travel Board hearing in July 2012.  The transcripts from both hearings have been associated with the claims file and have been reviewed.  

The case was most recently remanded by the Board in January 2012 for additional development and readjudication.  Such development having been completed, it has been returned to the Board for further appellate review.  

The issue of entitlement to service connection for a left ankle and foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A heart disorder, to include endocarditis, was not present in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service-or, indeed, until many years thereafter.  There is no competent and credible evidence relating any current heart disorder, diagnosed as residuals from an aortic root aneurysm and valve replacement, to an established event, injury, or disease during service.  


CONCLUSION OF LAW

A heart disorder, to include residuals from an aortic root aneurysm and valve replacement, was not incurred in or aggravated by military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the heart disorder issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2004 of VA's duty to assist him in substantiating his heart disorder claim under the VCAA, and the effect of this duty upon his claim.  A March 2006 letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As these letters addressed all notice elements, nothing more was required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  [The timing defect of the March 2006 correspondence was cured by the RO's subsequent readjudication of the appeal and issuance of a statement of the case in March 2007.]  

VA has also satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The Board notes that service treatment records from the Veteran's third period of service, [which appear to have been previously reviewed by the Board in 1991 and again in 1994 and were listed in the most recent Supplemental Statement of the Case dated in February 2011], do not appear to be associated with the claims file.  Although the Board is presently remanding the Veteran's left ankle/foot claim, in part to obtain these service records, such development is immaterial to the claim for service connection for a heart disorder.  Further delaying a decision on the issue of entitlement to service connection for a heart disorder unnecessarily imposes additional burdens with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).  

The Board recognizes that the service records would be relevant for determining whether the Veteran was hospitalized for pneumonia during service, which he contends contributed to the development of the endocarditis that caused damage to his aortic valve.  However, the Veteran is not prejudiced by the absence of these outstanding service treatment records since there is no indication that the Veteran has a history of endocarditis.  So even if these records were available and confirmed his in-service hospitalization, merely establishing treatment for pneumonia is not tantamount to diagnosis of endocarditis, or any other chronic heart disorder.  Bernard v. Brown, 4 Vet.App. 384 (1993).  Therefore the Board does not find it necessary to obtain evidence that would be indicative of no more than a history of in-service treatment, without addressing the more pressing matter of whether or not the Veteran's episode of pneumonia resulted in endocarditis.  

Thus, such service treatment records would not have a bearing on the basis of the Board's decision on the matter of service connection for a heart disorder.  As there is no indication that any additional pertinent evidence remains outstanding, any error in the sequence of events or content of notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998). 

The Board also acknowledges that the VA did not provide the Veteran with an examination and/or did not obtain a medical opinion, as to the origins of the claimed heart disorder.  However, VA had no obligation to do so.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the Board finds that overall the evidence, which indicates that the Veteran did not have a heart problem, including endocarditis, during service, did not develop one until many years after separation, never had endocarditis even after service, and the absence of competent or credible evidence of a possible nexus between service and the claimed disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  See Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

In other words, the Veteran's assertion that his current heart problem is the result of endocarditis - a disease that the Veteran has not been shown to have ever had - due to an episode of pneumonia during service, is insufficient to trigger VA's duty to provide an examination or medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a Veteran's assertion that one condition was caused by another is insufficient to trigger VA's duty to provide an examination).  The only medical evidence referencing endocarditis is a November 2006 VA clinical record explaining that it had been planned to prescribe "endocarditis prophylaxis" prior to undergoing a dental procedure. Accordingly, a medical examination or opinion is not required for the claim for service connection for a heart disorder. 

Finally, as noted above, the Veteran was provided with a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  In addition, the undersigned left the claims file open for 60 days to allow the Veteran to submit additional supporting evidence - consisting of medical opinions.  That evidence was received with the appropriate waiver of agency of original jurisdiction review under 38 C.F.R. § 20.1304 (2012). 

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for a heart problem, which he asserts was caused by endocarditis he developed as the result of an episode of pneumonia he was treated for during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection for certain specified chronic diseases, such as cardiovascular disease and endocarditis (valvular heart disease), may be established on a presumptive basis by showing that they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz supra.

As noted above, most of the Veteran's service treatment records for his third period of service are unavailable.  However it does appear that a page from his 1988 separation examination is of record and shows that there was no reference to the presence of any heart abnormalities, problems or impairment of any sort.  

Moreover, there is no indication that the Veteran had a need for continued or ongoing medical care due to any acute cardiac symptoms in the immediate years after service.  Rather, the earliest relevant medical evidence is contained in VA outpatient treatment records beginning in 2002 which show a history of aortic valve insufficiency/regurgitation and aortic aneurysm.  At that time the Veteran was found to have an anterior meditational fullness on a routine chest X-ray.  A transthoracic echocardiogram revealed moderate aortic regurgitation with a moderately dilated ascending aorta.  A computed tomography scan of the chest confirmed a 6.6 centimeter ascending aortic aneurysm.  Cardiac catheterization revealed normal coronary arteries with a left ventricular end diastolic pressure of 15.  A carotid ultrasound revealed on significant stenosis.  The Veteran underwent a Bentall procedure in April 2003.  See VA discharge summary dated April 2003.  These records do not, in any way, suggest that any aortic valve problem originated during military service and no physician has specifically related it to service.  More specifically, there is no indication by competent or credible lay or medical evidence that his current heart ailment is the result of a bout with endocarditis resulting from pneumonia contracted during service.

Unfortunately, the evidence of record does not provide any competent and credible basis for holding that the Veteran's claimed heart problem was incurred in service.  In this case, assuming for the sake of argument that the Veteran had pneumonia during service, that fact alone does not establish a basis for the grant of service connection for the heart disorder adjudicated herein.  The Veteran's current heart valvular heart disorder was not "noted" at service discharge in 1988, but instead was shown many years thereafter with no competent evidence establishing that it is related to service.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for heart problems during the many years after his service had ended, consistent with 38 C.F.R. § 3.303(b), nor has he provided competent and credible assertions of continuity of cardiac symptoms since service.  Savage, supra.  Also since the initial diagnosis of aortic insufficiency occurred in 2002, some 15 years after separation from service in 1988, it is impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., cardiovascular disease and/or endocarditis) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Although not a dispositive factor, the significant lapse in time between service and the initial onset of post-service complaints may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion which links the heart problem to service.  See Hickson, supra.  

The Veteran has also supplemented his contentions with information from the internet regarding aortic valve regurgitation, pneumonia risks, and endocarditis.  It was noted that both aortic valve regurgitation and endocarditis can develop suddenly or over slowly over decades.  Aortic valve regurgitation has a variety of causes, ranging from congenital heart defects to complications of infectious illnesses.  Endocarditis typically occurs when bacteria or other germs from another part of the body, spread through the bloodstream and attach to damaged areas in the heart.  Although the information is useful in understanding the general causes and effects of aortic valve regurgitation and endocarditis, it was not accompanied by the opinion of any medical expert and does not specifically address the evidence and facts of this claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  While the Veteran has undertaken significant efforts to educate the Board as to the nature of his heart disorder, this evidence is not probative as to the issue of whether it is related to his service.  

Most recently, in July 2012, the Veteran submitted a copy of an email response to a question he posed to a physician on a University of Maryland website.  He sought an answer regarding whether "a certain type of pneumonia with its various types of bacteria [can] cause endocarditis which can attack the heart valves and damage the valves, eventually, after a period of time, causing surgery to repair an aortic valve?"  In September 2012, the physician's reply was "[y]es, and would require surgery for the valve."  This information is too general and too vague in that it does not actually refer to the Veteran nor is it specific to the particular circumstances and events described by him with respect to his service.  Therefore it lacks significant probative value and does not provide a sufficient basis upon which to support the claim.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

In sum, the Veteran has not established that he had endocarditis, or any other heart problem, during service; or that his current heart problem is the result of his treatment for pneumonia during service and there was no diagnosis of a heart problem for at least 15 years after his discharge from service.  Indeed, the central aspect to the Veteran's claim is unsubstantiated.  He asserts that he had endocarditis, and that such condition is the "nexus" linking his current heart ailment to the assumed in-service pneumonia.  However, there is no medical evidence indicating that the Veteran ever had endocarditis.  Had the Veteran ever had such a serious and significant acute episode involving the heart, surely it would have been identified in the record.  Consequently, the evidence of record does not provide any medical basis for holding that a chronic heart disorder, including aortic root disorder and valve replacement, was incurred in service.  

In sum, the Veteran has not established that he had a heart problem, during service or that any heart disorder is the result of his treatment for pneumonia during service and there was no diagnosis of a heart problem for at least 15 years after his discharge from service.  The Veteran's claim that he had endocarditis either during or after service is unsubstantiated.  Consequently, the Board is unable to attribute the post-service development of the Veteran's aortic regurgitation and aneurysm to his military service.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements to healthcare providers.  His primary assertion is that his claimed heart disorder is related to service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Thus, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for pituitary conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology/onset of his claimed heart disorder are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, aortic insufficiency is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So while the Veteran is competent to say he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnosis of aortic insufficiency, he is not in turn competent to ascribe these symptoms to disability related to his military service.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the overall evidence of record.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a heart disorder, with residuals from an aortic root aneurysm and valve replacement is denied.  


REMAND

The Veteran seeks service connection for a left foot/ankle disability that he claims had its onset during his military service.  A preliminary review of the record shows that this matter is not ready for appellate disposition as the Veteran's claim file, including his electronic Virtual VA folder, is incomplete.  Unfortunately, another remand is required in this case.  

The Board initially issued remand directives in February 2009 that instructed the AMC/RO to obtain outstanding treatment records from the Decatur, Georgia VA Medical Center (VAMC), dated since February 2007 and from the Bay Pines, Florida VAMC, dated from 1988 to 1990.  The AMC/RO was also instructed to schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed left foot/ankle disorder.

The AMC/RO requested and obtained treatment records from the Atlanta VAMC from January 2007 to March 2009.  Although a negative response was received from the Tampa VAMC, the Board notes that treatment records from the Bay Pines VAMC had already been previously requested by the RO in 1989 and associated with the Veteran's claims file at that time.  The record also indicates that the Veteran was then afforded a VA examination in April 2010.  Although this VA examination report was specifically listed as evidence and reviewed by the RO in the February 2011 Supplemental Statement of the Case (SSOC), it is not associated with the claims file and is not in Virtual VA.  

The Board also notes that service treatment records from the Veteran's third period of service from February 1984 to November 1988, which could possibly constitute favorable evidence in this matter, have not been obtained and associated with the claims file.  The Veteran's representative has asked that the Board remand the Veteran's appeal to give the AMC an opportunity to associate with the claims folder, all evidence of record.  See Appellant's Post-Remand Brief dated May 2011.  

The Board agrees that a remand is necessary, as relevant clinical records may exist and the Veteran's intent is to have them submitted for review.  Therefore, the AMC/RO should attempt obtain the missing VA examination report and the outstanding service treatment records as they may contain medical findings and other conclusions that might be determinative in the disposition of the left ankle/foot claim on appeal.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National Personnel Records Center (NPRC) and make every effort to obtain complete service treatment records for the Veteran's period of active duty service from February 1984 to November 1988 (including clinical/hospitalization records of any examinations, evaluations and/or treatment he received).  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  The AMC/RO should associate with the claims file a copy of the April 2010 VA examination report (the existence of which is indicated by specific reference and discussion in the February 2011 SSOC).

3.  After completing the requested action, the RO should then review the entire completed claims file, arrange for any further development warranted (to include obtaining any necessary medical opinions) and re-adjudicate the left ankle/foot claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


